        Case 1:20-cr-01443-JHR Document 1 Filed 06/25/20 Page 1 of 3
                                                                                      FILED
                                                                           UNITED STATES DISTRICT COURT
                                                                            ALBt'QUEROUE, NEW MEXICO

                             rN rFm uNrrED srArES DrsrRrcr          couRr            JUN 0    6    e020

                               FoR THE DISTRICT oF NEw          MExICo         M6CHELL R. ELFERS
                                                                                          GLEHK
T'NITED STATES OF AMERICA,

                Plaintiff,                               CRTMTNAL No.
                                                                          )o - It4t'11 lwy
       vs.                                               Count l: l6 U.S.C. $ 668: Bald and
                                                         Golden Eagle Act (Class A
AMADO MARTIN VARGAS                                      Misdemeanor);
IIERNAITDEZ,
                                                         Count2: 16 U.S.C. $$ 703 and707(a):
               Defendant.                                Migratory Bird Treaty Act (Class B
                                                         Misdemeanor).


                                      INF ORMATION
The United States Attorney charges:

                                             Count   1



       On or about November 14,2019, in Bernalillo County, in the District of New Mexico, the

defendant,   AMADO MARTIN VARGAS HERNAI\D'F,2,                   did unlawfully possess without

permission the feathers of birds protected by the Bald and Golden Eagle Protection Act, to wit,

the feathers of and parts of Bald Eagles (Haliaeetus leucocephalus) and feathers and parts     of

Golden Eagles (Aquila chrysaetos).

       In violation of 16 U.S.C. g 668(a).

                                             Count 2

       On or about November 14,2019, in Bernalillo County, in the District of New Mexico, the

defendant,   AMADO MARTIN VARGAS HERNANDnZ,did unlawfully                      possess   without

permission the feathers and parts of birds protected by the Migratory Bird Treaty Act, to wit,

feathers and parts of Sharp-shinned hawks (Accipiter striatus), American Kestrels (Falco

sparverius), Greater roadrunners (Geococcyx californianas), Red-tailed hawks (Buteo
        Case 1:20-cr-01443-JHR Document 1 Filed 06/25/20 Page 2 of 3




jamaicensis), Northern flickers (Coloptes auratus), White-winged doves (Zenaida asiatica),

Crested Caracaras (Caracara cheriway), Cooper's hawks (Accipiter cooperii), Bald Eagles

(Haliaeetus leucocephalas), Golden Eagles (Aquila chrys;aetos), and Barred owls (.Srrix varia).

       In violation of 16 U.S.C. $$ 703 and707(a).




                                FORFEITURE ALLEGATIONS

       Upon conviction of any of the offenses alleged in this Information, the defendant,

AMADO MARTIN VARGAS HERNANDEZ, shall forfeit to the United States, pursuant to                    16

U.S.C. $$ 703 and706, any interest he may have in the following property, seized during the

execution of a search warrant on November 14,2019, including the feathers and parts of:

       (a)    Bald Eagle s (Haliaeetus leuco cephalus),

       (b)    Golden Eagles (Aquila chrysaetos),

       (c)    Sharp-shinned hawks (Accipiter striatus),

       (d)    American Kestrels (Falco sparverius),

       (e)    Greater roadrunners (Geococcyx califurnianus),

       (f)    Red-tailed hawks (Buteo j amaicensis),

       (e)    Northern flickers (Colaptes auratus),

       (h)    White-winged doves (Zenaida asiatica),

       (D     Crested Caracaras (Caracara cheriw ay),

       6)     Cooper' s hawks (Accipiter cooperii),

       (k)    Barred owls (Srrrx varia), and
Case 1:20-cr-01443-JHR Document 1 Filed 06/25/20 Page 3 of 3




     Turkey Vultures (Cathartes aura).




                                 JOHN C. ANDERSON
                                 United States Attorney




                                 NOVALINE D. WILSON
                                 Assistant United States Attorney
                                 Post Office Box 607
                                 Albuquerque, New Mexico 87102
                                 (s0s) 224-r4te
